Citation Nr: 0434144	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  99-13 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
psychiatric disability and if so whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1976 to 
September 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO.

The veteran testified before a hearing officer at the RO in 
November 2000.  A transcript of that hearing has been 
associated with the claims folder.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the matters decided herein have 
been accomplished.  

2.  The veteran's hypertension was not present in service or 
until many years thereafter, and is not etiologically related 
to service.  

3.  In a decision of December 1982, the Board denied the 
veteran's claim of service connection for psychiatric 
disability.  

4.  The evidence received since the December 1982 decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record and is so significant by itself 
or in the context of the evidence previously of record that 
it must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for 
psychiatric disability.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
duty; nor may it be presumed to have been incurred or 
aggravated during such service.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  

2.  New and material evidence has been presented to reopen 
the claim of service connection for psychiatric disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)



Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are applicable to the veteran's claim for 
service connection for hypertension.  The VCAA and some of 
the implementing regulations are applicable to the veteran's 
claims to reopen.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2003), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.

As explained below, the Board has determined that the 
evidence currently of record is sufficient to substantiate 
the veteran's claim to reopen.  Therefore, no further action 
under the VCAA or the implementing regulations is required 
with respect to this matter.

With regard to the veteran's claim of service connection for 
hypertension, the Board notes that a substantially complete 
claim was received in June 1998 and the claim was initially 
adjudicated in November 1998.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Court also noted 
that, where the initial unfavorable decision was rendered 
prior to the enactment of the VCAA, the AOJ did not err in 
failing to comply with the timing requirements of the notice.  
However, the Court did note that in such cases, the veteran 
would still be entitled to "VCAA content-complying notice 
and proper subsequent VA process."  Pelegrini, slip. op. at 
10-11.  

In February 2001, the RO contacted the veteran and indicated 
that private medical records identified by the veteran, as 
well as service and VA medical records, were necessary to 
substantiate his claim.  By a letter dated in August 2001, 
the veteran was instructed regarding VA's duty to assist him 
in the development of evidence to support his claim.  An 
additional letter was sent to the veteran in December 2003.  
Although the RO did not specifically inform the appellant to 
submit any pertinent evidence in his possession, it informed 
him of the evidence required to substantiate his claim and 
that he should submit such evidence or provide the RO with 
the information necessary for the RO to obtain such evidence 
on his behalf.  

The Board also observes that the veteran was further informed 
of evidence necessary to substantiate his claim via the March 
1999 Statement of the Case and  Supplemental Statements of 
the Case dated in June 2001, December 2003, and July 2004.  
In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  Accordingly, the Board will 
address the merits of this claim.   

II.  Analysis

i.  Service Connection for Hypertension

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  

Service incurrence or aggravation of hypertension may be 
presumed if the disorder is manifested to a compensable 
degree within a year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to 
hypertension.  

When the veteran submitted a claim for service connection in 
August 1982, he did not indicate that he sought benefits for 
hypertension, nor did he indicate that he was undergoing 
treatment for the disease.

A May 1998 VA treatment note reflects the veteran's report of 
a history of heart disease.  A July 1998 note shows that the 
veteran's hypertension was under control.  In September 1998 
the veteran's hypertension was asymptomatic, and the veteran 
reported compliance with his medication.

In March 2000 the veteran indicated that he was under a great 
deal of stress and that he had only recently started taking 
his anti-hypertension medications.  The assessment was poorly 
controlled hypertension with poor compliance.

At his November 2000 hearing, the veteran testified that he 
was currently being treated for hypertension.  He stated that 
he was diagnosed with high blood pressure during service.

On review of the evidence of record, the Board concludes that 
service connection for hypertension is not warranted.  In 
this regard, the Board notes that there is no medical 
evidence suggesting that the disorder was present in service 
or until many years thereafter, nor is there any medical 
evidence of a nexus between this disorder and the veteran's 
military service.  In fact, the first notation of 
hypertension in the evidence of record dates to July 1998, 
many years after the veteran's release from active service.  
The Board notes that in a September 2004 informal hearing 
presentation, the veteran's representative indicated that 
there was no further evidence to submit.

The evidence of a nexus between the veteran's hypertension 
and his military service is limited to the veteran's own 
statements.  While the veteran is competent to attest to 
matters susceptible to lay observation, he is not competent 
to provide an opinion concerning matters requiring medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Whether this current disability is related to his 
service is a medical question.  Therefore, the veteran's lay 
opinion concerning the etiology of the disability is of no 
evidentiary value.  

Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claim of entitlement to 
service connection for hypertension.  


ii.  New and Material Evidence to Reopen the Claim of Service 
Connection for Psychiatric Disability

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
held that the prior holding in Justus that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.  

The RO denied service connection for psychiatric disability 
in December 1982.  By a letter dated in December 1982, the RO 
indicated that the veteran's claim had been reviewed and that 
there was no evidence that he had been treated for a nervous 
condition during service.  The RO also noted that no such 
disorder was noted at the time of the veteran's discharge.  
The veteran was told that no further action could be taken on 
his claim until he submitted evidence demonstrating that the 
condition was incurred in or aggravated by military service, 
and that it still existed.

Of record at the time of the RO's December 1982 
administrative denial were the veteran's service medical 
records.  Those records reveal no diagnosis, complaint, or 
abnormal finding pertaining to the veteran's mental health.

The veteran submitted the instant claim in June 1998.  He 
indicated that he had been treated for a psychiatric 
condition at the 5th General Hospital.

A March 1999 VA treatment note indicates that the veteran was 
seen at the referral of his psychiatrist.  Short-term therapy 
to cope with the veteran's divorce was indicated.  

A February 2000 functional capacity assessment shows 
diagnoses of post-traumatic stress disorder and chronic 
depression.  The VA psychiatrist providing the assessment 
indicated that he had first treated the veteran in 1998.

In a March 2000 letter, the Chief of Health Information 
Management at the Brooklyn VA Medical Center (VAMC) indicated 
that the veteran had been stationed in Germany during 1977.  
He related that during that time, the veteran participated in 
a reconnaissance mission in East Berlin and was fired upon.  
The author indicated that he had treated the veteran in the 
Mental Hygiene Clinic for the previous year, and that the 
veteran had seen another psychiatrist prior to that, in 1986.

The veteran testified before a hearing officer at the RO in 
November 2000.  He indicated that he had sought treatment 
through VA in the fall of 1977.  He stated that he 
participated in a mission into East Berlin and that he was 
fired upon.  He provided the name of his company commander.  

A November 2000 letter from the veteran's VA psychiatrist 
indicates that the veteran was treated for depression and 
PTSD.  She related the veteran's report of having been 
stationed in Germany from 1976 to 1977 and having 
participated in a mission to East Germany.

A January 2001 VA treatment note indicates that he veteran 
was assessed with PTSD due to a reconnaissance mission.  Mood 
disorder due to medical conditions was also assessed.  

In February 2001 the National Personnel Records Center (NPRC) 
responded to the RO's request for records.  NPRC indicated 
that a search for records from the 5th General Hospital in 
Stuttgart had been conducted, but that no such records were 
located.  

An April 2001 letter from a private physician indicates the 
veteran's report of being injured on active duty.  Post-
traumatic stress syndrome was diagnosed.

In October 2001 the veteran submitted a statement pertaining 
to the mission that allegedly required his unit to enter East 
Berlin.  He stated that he fell and struck his head, and that 
he woke up in the 5th General Hospital Psychiatric Ward.  He 
indicated that he suffered from anxiety and paranoia.

In April 2004 NPRC responded to an RO request for records by 
indicating that the veteran's personnel file was not a matter 
of record.  NPRC also indicate that there were no Surgeon 
General's Office reports pertaining to the veteran.

The evidence received since the RO's December 1982 denial 
includes records of VA and private treatment, statements from 
the veteran, and the veteran's November 2000 testimony.  The 
veteran testified that he sought treatment from VA for 
depression soon after his service discharge.  The evidence 
also shows that the veteran carries diagnoses of acquired 
psychiatric disorders, to include depression and PTSD.  This 
is not cumulative or redundant of the evidence previously of 
record.  Moreover, the medical evidence of current 
psychiatric disability and of a nexus between this disability 
and the veteran's military service is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  Therefore, it is new and material, and 
reopening of the veteran's claim of entitlement to service 
connection for psychiatric disability is in order.
 


ORDER

Entitlement to service connection for hypertension is denied.

As new and material evidence has been submitted, reopening of 
the claim of entitlement to service connection for 
psychiatric disability is granted..  


REMAND

As an initial matter the Board notes that the VCAA and the 
implementing regulations are also applicable to the veteran's 
reopened claim.

The Board observes that the current VA treatment records 
indicate that the veteran carries diagnoses of depression and 
PTSD.  He has stated that he received treatment from VA as 
early as the 1970s.  A March 2000 letter from the VAMC 
indicates that a psychiatrist saw the veteran in 1986.  It is 
unclear whether this statement is based on treatment records 
or the veteran's report.  In light of the Board's reopening 
of the veteran's claim, the RO should make an additional 
attempt to secure any pertinent records for the period prior 
to February 1998.

With regard to the veteran's diagnosis of PTSD and his claim 
that he was injured during a covert mission, the veteran has 
submitted further details about that claimed incident.  The 
RO should request additional details from the veteran and 
undertake appropriate development in attempt to verify his 
claimed stressors.

Accordingly, the reopened claim for service connection for 
psychiatric disability is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO should send the veteran a 
letter with respect to the issue on 
appeal that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (2004).  
In particular, the veteran should be 
requested to provide as much information 
as possible concerning the specific 
circumstances of his alleged stressors, 
such as the dates, locations, units 
involved, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, and units of assignment.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by him, the RO should 
so inform the appellant and his 
representative, and request them to 
provide such evidence.  

3.  The RO should, in any event, make an 
additional request for outpatient records 
from the VA New York Harbor Health Care 
System for the period from January 1977 
to February 1998, as well as any 
pertinent records for the period since 
February 2001.

4.  The RO should also request the 
veteran's service personnel records from 
NPRC.

5.  The RO should thereafter prepare a 
summary of the veteran's alleged service 
stressors.  This summary must be prepared 
whether or not the veteran provides an 
additional statement, as requested.  This 
summary and a copy of the veteran's DD 
Form 214 and other service personnel 
records should be forwarded to the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150.  The 
RO should provide copies of any 
information obtained from the veteran, as 
well as any other relevant evidence in 
the record.  The USASCRUR should be 
requested to provide any information that 
might corroborate the veteran's alleged 
in-service stressors.  

6.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
whether he has an acquired psychiatric 
disorder or PTSD due to a verified 
stressor or stressors.  The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.  The examiner should 
determine the nature and extent of any 
currently demonstrated acquired 
psychiatric disorders.  A diagnosis of 
PTSD under DSM IV criteria should be made 
or ruled out.  If PTSD is diagnosed, the 
examiner should identify the specific 
stressor or stressors that support that 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  With regard to any other 
currently present acquired psychiatric 
disorder, the examiner should provide an 
opinion with respect to whether it is at 
least as likely as not that the disorder 
is etiologically related to the veteran's 
military service.  The complete rationale 
for all opinions expressed should also be 
provided.  

7.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

8.  The RO should also undertake any 
other development it determines to be 
warranted.

9.  Then, the RO should adjudicate the 
reopened claim on a de novo basis.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case and afforded the requisite 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified, but he has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



